            Case 3:20-cv-01342-KAD Document 18 Filed 12/22/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT


JUNIOR JUMPP,                                    :
     Plaintiff,                                  :
                                                 :
       v.                                        :    Case No. 3:20cv1342(KAD)
                                                 :
THOMAS WINTON, ET AL.,                           :
    Defendants.                                  :


                                             ORDER

       The plaintiff, Junior Jumpp, is currently confined at the Corrigan-Radgowski

Correctional Institution (“Corrigan-Radgowski”). He initiated this action by filing an application

to proceed in forma pauperis and a civil rights complaint against Kitchen Supervisor Manager

Thomas Winton, Kitchen Supervisor Staff Member Tiede, Kitchen Supervisor Staff Member

Brown and Warden Martin. On September 16, 2020, Jumpp filed a new application to proceed

in forma pauperis in response to the court’s Notice of Insufficiency. See IFP, ECF No. 10. On

December 11, 2020, Magistrate Judge Garfinkel granted Jumpp’s new application to proceed in

forma pauperis. See Order, ECF No. 15. Because Jumpp previously has had at least three cases

dismissed as frivolous, he is subject to the three strikes provision of 28 U.S.C. § 1915(g).

Accordingly, the court issues the following supplemental order clarifying the basis for granting

his application to proceed in forma pauperis.

       The Prison Litigation Reform Act amended the statute governing proceedings filed in

forma pauperis. This amendment was intended “[t]o help staunch a ‘flood of nonmeritorious’

prisoner litigation.” Lomax v. Ortiz-Marquez, ––– U.S. ––––, 140 S. Ct. 1721, 1723 (2020)
         Case 3:20-cv-01342-KAD Document 18 Filed 12/22/20 Page 2 of 3




(quoting Jones v. Bock, 549 U.S. 199, 203 (2007)). In relevant part, Section 804(d) of the Prison

Litigation Reform Act amended 28 U.S.C. § 1915 by adding the following subsection:

       (g) In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

       The court has previously dismissed at least three cases filed by Jumpp as frivolous. See,

e.g., Jumpp v. Marinelli, 3:13cv615(AWT) (dismissed June 28, 2013); Jumpp v. Reyes,

3:13cv637(AWT) (dismissed May 13, 2013); Jumpp v. DOC, 3:13cv505(AWT) (dismissed May

13, 2013). Because the three strikes provision applies in this case, Jumpp may not bring this

action without payment of the filing fee absent allegations of “imminent danger of serious

physical injury.” See Pettus v. Morganthau, 554 F.3d 293, 297 (2d Cir. 2009) (“indigent three-

strikes prisoner [may] proceed IFP in order to obtain a judicial remedy for an imminent danger”).

To proceed without prepayment of the filing fee, Jumpp must meet two requirements: (1) the

imminent danger of serious physical injury he alleges is fairly traceable to unlawful conduct

alleged in the complaint and (2) a favorable judicial outcome would redress the injury. See id. at

296-97. In addition, the danger of imminent harm must be present at the time the complaint is

filed. See id. at 296. If Jumpp meets this requirement, in forma pauperis status applies to all

claims in the complaint. See Chavis v. Chappius, 618 F.3d 162, 171-72 (2d Cir. 2010).

       Jumpp alleges that he is allergic to onions and tomatoes and that if he eats either food, he

has an allergic reaction that includes difficulty breathing and the need for immediate medical

assistance. Jumpp further alleges that various defendants have repeatedly failed to ensure that

the meals provided to him do not contain onions and tomatoes. He contends that his medical file

                                                 2
            Case 3:20-cv-01342-KAD Document 18 Filed 12/22/20 Page 3 of 3




contains an order documenting his allergies to both foods. On September 3, 4, 5, and 6, 2020,

Jumpp received a food tray that contained either onions and/or tomatoes. On September 3, 4,

and 5, 2020, he was able to observe the presence of onions and/or tomatoes or a kitchen staff

member was able to confirm whether either food item was an ingredient in any other item on the

tray. On September 6, 2020, however, Defendant Tiede assured Jumpp that there were no onions

or tomatoes on his food tray but in fact one or both was present and Jumpp had an allergic

reaction causing his throat to swell up and to interfere with his breathing. Jumpp received

immediate treatment from a medical provider at Corrigan-Radgowski.

       These allegations satisfy the imminent harm exception to the three-strikes rule. See

Chavis v. Kienert, 2005 WL 2452150, at *23 (N.D.N.Y. Sept. 30, 2005) (recognizing that food

allergies can become life-threatening but finding food allergy causing hive attacks not

sufficiently serious). And it is clear that the relief sought will redress the harm alleged if Jumpp

is successful in the adjudication of his complaint. The court’s determination on these issues is

without prejudice to the defendants seeking reconsideration upon presentation of contrary

evidence.

                                            Conclusion

       The Order, [ECF No. 15], GRANTING Jumpp’s Application to Proceed In Forma

Pauperis, [ECF No. 10], is clarified as set forth above.

       SO ORDERED at Bridgeport, Connecticut this 22nd day of December 2020.

                                              __/s/______________________________
                                              Kari A. Dooley
                                              United States District Judge




                                                  3
